Per Curiam.
As to matters of procedure, this case is controlled by our recent decision in State Board v. Roche, 4 N. J. Adv. R. 417; 132 Atl. Rep. 86, holding that certiorari, and not appeal, is the only proper mode of review. The appeal will therefore be dismissed, with costs.
In view of the fact that the cited decision was very recently promulgated, we have thought it advisable, notwithstanding the faulty practice, to look into the merits, and discover no meritorious ground of appeal. The matter of trial without jury has already been settled by our decisions (State Board v. Buettal, 131 Atl. Rep. 89), so, also, has the question raised as to the constitutionality of the act on which the suit .is based; the complaint we deem sufficient, and there was ample evidence that the appellant undertook, ostensibly at least, to diagnose and treat diseases by the general methods of the medical profession.
Let a rule of dismissal of the appeal be entered.